The defendant in error has filed a motion to dismiss the appeal herein taken. There is no response filed.
In the petition in error it is not assigned as error that the trial court erred in overruling the motion for new trial.
The plaintiffs in error complain of error on the part of the trial court occurring during the progress of the trial.
In Nichols v. Dexter, 52 Okla. 152, 152 P. 817, it is stated:
"Where the overruling of the motion for a new trial is not assigned as error in the petition in error, errors alleged to have occurred during the trial are not properly presented, and cannot be reviewed."
The appeal is dismissed.
RAINEY. C. J., and HARRISON, KANE, PITCHFORD, JOHNSON, McNEILL, and BAILEY, JJ., concur.